Citation Nr: 1326867	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-18 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder, to include folliculitis and dermatitis.

3.  Entitlement to an initial compensable disability rating for cubital tunnel syndrome/ulnar neuropathy.

4.  Entitlement to an initial compensable disability rating for shin splints of the left lower extremity.

5.  Entitlement to an initial compensable disability rating for shin splints of the right lower extremity.

6.  Entitlement to an initial compensable disability rating for L5 spondylolysis with thoracic nonallopathic lesions.

7.  Entitlement to an initial compensable disability rating for hemorrhoids.

8.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to January 2000, December 2002 to May 2008, and June 2008 to August 2009 with service in Iraq from August 2008 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for tinnitus and folliculitis.  

The Board notes that the Veteran did not file a timely Substantive Appeal.  However, inasmuch as the RO has taken actions to indicate to the Veteran that the present issues are on appeal by reactivate the appeal, and it took no steps to ultimately close the appeal; the requirement that there be a timely Substantive Appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In his October 2010 notice of disagreement (NOD), the Veteran indicated that he did not understand why he was given noncompensable evaluations for some disabilities and that he found it disheartening.  He also asked VA to "reconsider [its] decision for these medical conditions for which [he is] having to endure."  Although he does not mention any specific disabilities, other than tinnitus and folliculitis, and has made no subsequent statements indicating disagreement with the noncompensable evaluations assigned, the Board will broadly read his NOD as also disagreeing with the 0 percent evaluations assigned in the February 2010 rating decision for cubital tunnel syndrome/ulnar neuropathy, shin splints of the right and left lower extremities, L5 spondylolysis with thoracic nonallopathic lesions, hemorrhoids, and hypertension.  Although the Board considers that he has filed NODs for these issues, no statement of the case (SOC) has been issued for any of the issues.  Because the filing of an NOD initiates appellate review, the claims for compensable initial evaluations for cubital tunnel syndrome/ulnar neuropathy, shin splints of the right and left lower extremities, L5 spondylolysis with thoracic nonallopathic lesions, hemorrhoids, and hypertension must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for a skin disorder, to include folliculitis and dermatitis, and initial compensable evaluations for cubital tunnel syndrome/ulnar neuropathy, shin splints of the right and left lower extremities, L5 spondylolysis with thoracic nonallopathic lesions, hemorrhoids, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed tinnitus had its onset during his active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's claim for service connection for tinnitus, this claim has been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Merits of the Claim

The Veteran alleges that he currently suffers from tinnitus as a result of his active military service.  Specifically, he claims that he was exposed to loud noise while serving in the Army, particularly during his recent deployment to Iraq.  He claims that he has experienced ringing in his ears since that time and as a result of the in-service noise exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. 

As tinnitus is not explicitly recognized as chronic under 38 C.F.R. § 3.309(a), there is some questions as to whether the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural (noise-induced) hearing loss.  See The Merck Manual, Section 7, Chapter 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  Such conveys the notion that tinnitus and sensorineural hearing loss often share a common etiology.  In this regard, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  Service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  It thereby stands to reason that tinnitus should also enjoy the presumption of service connection under 38 C.F.R. §§ 3.307, 3.309 and be considered under the concept of continuity of symptomatology as clarified by Walker.

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In September 2009, a VA audiological examiner diagnosed the Veteran with recurrent tinnitus.  The first element of Hickson is met.

The Veteran asserts that he was exposed to loud noise while serving as a pilot in the Army.  A review of his DD-214 reflects a military occupational specialty of pilot.  Additionally, a June 2009 memorandum from the Department of the Army indicates that the Veteran likely experienced loud noise exposure during his deployment to Iraq.  As such, in-service noise exposure can be conceded and the second element of Hickson is also met.

The remaining question is whether a medical nexus exists between the Veteran's in-service noise exposure and his current tinnitus.

The Veteran was afforded a VA audiological examination in September 2009 with a September 2009 addendum opinion.  The examiner noted the Veteran's in-service noise exposure from aircraft, as well as his post-service noise exposure as a civilian helicopter pilot, and his complaints of tinnitus beginning in service.  He concluded that the Veteran's tinnitus was not caused by service because there were no reports of tinnitus in the service treatment records.  The examiner further noted that the Veteran denied ringing in his ears on a July 2009 post-deployment questionnaire.

On his July 2011 VA Form 9, the Veteran explained that he checked no with regards to ringing in his ears on the July 2009 post-deployment questionnaire because those sections referred to symptoms for which one had been treated and symptoms related to a head injury.  Although he did experience ringing in his ears, the Veteran explained that he had not sought medical attention for his tinnitus; and that, because it was not related to a head injury, he did not think it was appropriate to mark yes on the questionnaire.  

A review of the remainder of the claims file is negative for any statements from the Veteran contradicting his reported in-service onset of tinnitus.  Notably, the Veteran filed his claim for tinnitus in July 2009 while still on active duty.  His filing a claim for service connection for tinnitus while still in service supports his contentions that his tinnitus began in service.  

Despite the lack of nexus opinion from the September 2009 VA examiner regarding a relationship between tinnitus and acoustic trauma in service, the Veteran is competent to offer a description of symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has consistently claimed that he first experienced ringing in his ears in service.  There is no evidence of record to overtly contradict these statements, such as a denial of such continuous symptoms or affirmation of a different date of onset.  

Admittedly, the Veteran's service treatment records remain silent for any complaints, treatment, or diagnoses of tinnitus during active duty.  However, as noted in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  In this case, it must be considered that tinnitus is among the types of disabilities that lend themselves to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that credible evidence of continuity of symptomatology is one type of evidence that may indicate a current disability is associated with service, specifically with regard to tinnitus.  See Charles, supra.  Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus; that he has reported a continuity of symptomatology since service; that there is no convincing evidence to contradict the Veteran's reports of tinnitus symptoms since service; and that the disability under consideration in this appeal is of the type that lends itself to lay observation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NODs with the initial noncompensable evaluations assigned for effective dates assigned for cubital tunnel syndrome/ulnar neuropathy, shin splints of the right and left lower extremities, L5 spondylolysis with thoracic nonallopathic lesions, hemorrhoids, and hypertension.  Therefore, the issues of entitlement to initial compensable evaluations for these disabilities must be remanded to the RO/AMC to issue an SOC.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a skin disorder.

The Veteran claims that he has a skin disorder as a result of his military service.  He avers that he first developed skin lesions in service.  The Board also notes that he served in Iraq and it has been conceded that he was exposed to several environmental exposures.  See Department of the Army Memorandum for the Record, June 2009.  

The Veteran was afforded VA examinations in September 2009 and March 2011 and a medical opinion in March 2012.  The September 2009 examiner concluded that the Veteran did not have a current skin diagnosis.  The March 2011 examiner diagnosed the Veteran with mild dyshidrotic dermatitis, but concluded it was not related to service because his only in-service skin diagnosis was an episode of shingles.  Finally, the March 2012 examiner concluded the Veteran's skin disorder was not related to service because he did not currently have folliculitis, which was diagnosed in service, and there is no mention of his current diagnosis, dyshidrotic dermatitis, in the service treatment records.  None of the examiners discussed the Veteran's in-service environmental exposures, the possibility of an undiagnosed illness, or the June 2011 Army Physician's Assistant's (PA) diagnosis of dermatitis and possible papulopustular psoriasis.  As such, these examinations and opinions are inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a skin disorder, to include folliculitis and dermatitis, must be remanded for a new VA examination and opinion.

Further, the Board notes that the Veteran submitted a June 2011 treatment record from the West Fort Hood Clinic.  In his notation, the Army PA noted that a biopsy of the Veteran's skin lesion was pending.  The claims file is negative for any additional treatment records relating to the Veteran's Army dermatological treatment.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Department of Defense/Army.  38 C.F.R. § 3.159(c)(2) (2012); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As such, any additional relevant treatment records from the West Fort Hood Clinic must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claims of entitlement to initial compensable evaluations for cubital tunnel syndrome/ulnar neuropathy, shin splints of the right and left lower extremities, L5 spondylolysis with thoracic nonallopathic lesions, hemorrhoids, and hypertension.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for any of the issues, the issue(s) should then be returned to the Board for further appellate consideration.

2.  Appropriate efforts should be taken to obtain any additional dermatological treatment records from West Ford Hood Clinic, or any other Army facilities identified by the Veteran.  The Board is particularly interested in the results from the pending skin biopsy referenced in the June 2011 treatment record. 

If, after making reasonable efforts, the AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be afforded an examination to determine the nature and etiology of his skin disorder.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.

The examiner must identify all current skin disorders, as well as any skin disorders diagnosed during the appeals period (from July 2009 to the present).  For each identified skin disorder, state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during the Veteran's active service or is otherwise etiologically related to his service.  The VA examiner must discuss the Veteran's in-service skin complaints as well as his conceded environmental exposures.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a skin disorder, to include folliculitis and dermatitis, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board advises him that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655(b) (2012).

						(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


